MEMORANDUM OF DECISION.
Charles Wescott appeals from a judgment of the Superior Court, Sagadahoc County, entered after jury verdicts of guilty on two counts of gross sexual misconduct, 17-A M.R.S.A. § 253(1)(B) (Supp.1985). Wescott contends that the prosecutor’s opening statement improperly coerced the defendant into testifying and that the trial court committed obvious error in admitting testimony concerning the date of the offenses. He also challenges the sufficiency of the evidence. We conclude that there was no impropriety in the prosecutor’s opening statement and that the admission of testimony with respect to the date of the offenses did not rise to the level of obvious error, see State v. True, 438 A.2d 460, 468 (Me.1981). Finally, on the evidence presented at trial the jury rationally could find beyond a reasonable doubt every element of the offenses charged. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.